     Case 3:17-cv-00347-CWR-LRA Document 360 Filed 02/26/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              JACKSON DIVISION

LATOYA BROWN; LAWRENCE BLACKMON
HERBERT ANTHONY GREEN; KHADAFY MANNING;
QUINETTA MANNING; MARVIN MCFIELD; NICHOLAS
SINGLETON; STEVEN SMITH; BESSIE THOMAS; and
BETTY JEAN WILLIAMS TUCKER, individually and on
behalf of a class of all other similarly situated,                               PLAINTIFFS

v.                                            CIVIL ACTION NO. 3:17-CV-347-CWR-LRA

MADISON COUNTY, MISSISSIPPI;
SHERIFF RANDALL S. TUCKER, in his official capacity; and
MADISON COUNTY SHERIFF’S DEPUTIES JOHN
DOES #1 through #6, in their individual capacities,                            DEFENDANTS


         DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE
                 TO FILE SECOND AMENDED COMPLAINT


       COME NOW defendants Madison County, Mississippi and Sheriff Randall C. Tucker, in

his official capacity, by and through the undersigned counsel, and state that they do not oppose

Plaintiffs’ Motion for Leave to File a Second Amended Complaint [Docket # 345].

       THIS the 26th day of February, 2019.

                                            Respectfully submitted:

                                            MADISON COUNTY, MISSISSIPPI and
                                            SHERIFF RANDALL C. TUCKER, IN
                                            HIS OFFICIAL CAPACITY


                                            BY:    Michael B. Wallace (MSB #6904)
                                                   Charles E. Ross (MSB #5683)
                                                   James E. Graves (MSB #102252)
                                                   Charles E. Cowan (MSB #104478)
                                                   WISE CARTER CHILD & CARAWAY, P.A.
                                                   Post Office Box 651
                                                   Jackson, Mississippi 39205-0651
                                                   Telephone: 601-968-5534
                                                   Facsimile: 601- 944-7738
Case 3:17-cv-00347-CWR-LRA Document 360 Filed 02/26/19 Page 2 of 2



                                    mbw@wisecarter.com
                                    cer@wisecarter.com
                                    jeg@wisecarter.com
                                    cec@wisecarter.com

                                    and

                                    T. Russell Nobile (MSB #100682)
                                    WISE CARTER CHILD & CARAWAY, P.A.
                                    2510 14th Street, Suite 1125
                                    Gulfport, Mississippi 39501
                                    Telephone: 228-867-7141
                                    Facsimile: 228-867-7142
                                    trn@wisecarter.com

                                    OF COUNSEL:
                                    Rebecca B. Cowan (MSB #7735)
                                    CURRIE JOHNSON & MYERS, P.A.
                                    1044 River Oaks Dr.
                                    Jackson, MS 39232
                                    P.O. Box 750
                                    Jackson, Mississippi 39205-0750
                                    Telephone: 601-969-1010
                                    Facsimile: 601-969-5120
                                    bcowan@curriejohnson.com
                                    Katie Bryant Snell (MSB# 103607)
                                    KATIE BRYANT SNELL, PLLC
                                    P.O. Box 3007
                                    Madison, Mississippi 39130-3007
                                    Telephone: 601-460-9800
                                    katie@katiebryantsnell.com

                                    J. Lawson Hester (MSB #2394)
                                    Jason Edward Dare (MSB #100973)
                                    PETTIS, BARFIELD & HESTER, P.A.
                                    4450 Old Canton Road, Suite 210
                                    Jackson, Mississippi 39211
                                    Telephone: 601-987-5300
                                    lhester@pbhfirm.com
                                    jdare@pbhfirm.com




                                2
